 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
10   MONICA HECKATHORN,                                  Case No.: 2:17-cv-00703-APG-NJK
11          Plaintiff(s),                                              Order
12   v.
13
     BODEGA LATINA CORPORATION,
14
            Defendant(s).
15
16         Pending before the Court is Defendant Bodega Latina Corporation’s motion to appear
17 telephonically. Docket No. 33. In support of Defendant’s motion, it submitted a redacted copy of
18 its insurance plan with First Speciality Insurance Corporation. Docket No. 33-1. In filing this
19 exhibit, Defendant failed to comply with Local Rule IA 10-5 and Ninth Circuit caselaw regarding
20 filing redacted documents. Accordingly, the Court ORDERS Defendant to comply with Local
21 Rule IA 10-5, and relevant Ninth Circuit caselaw, no later than May 28, 2019.
22         IT IS SO ORDERED.
23         Dated: May 22, 2019
24                                                            ______________________________
                                                              Nancy J. Koppe
25                                                            United States Magistrate Judge
26
27
28

                                                  1
